                             Case 1:21-cv-20010 Document 1 Entered on FLSD Docket 01/04/2021 Page 1 of 8



                              BARSHAY SANDERS, PLLC
                         1    Craig B. Sanders
                              100 Garden City Plaza, Suite 500
                         2    Garden City, NY 11530
                              Tel: (516) 203-7600
                         3    Email: csanders@barshaysanders.com
                         4    Attorneys for Plaintiff
                              File No.: 119244
                         5
                         6
                                                        UNITED STATES DISTRICT COURT
                         7                              SOUTHERN DISTRICT OF FLORIDA
                         8
                         9       Mockingbird 38, LLC,
                        10
BARSHAY SANDERS, PLLC




                                                        Plaintiff,
                        11                                                      Case No:
                                          v.
                        12                                                             COMPLAINT

                        13       TBC Multimedia LLC,

                        14                        Defendant.
                                 ___________________________________/
                        15
                                     Plaintiff Mockingbird 38, LLC (“Plaintiff”), by and through its undersigned counsel,
                        16
                        17    for its Complaint against Defendant TBC Multimedia LLC (“Defendant”) states and alleges

                        18    as follows:

                        19                                           INTRODUCTION

                        20           1.        This action seeks to recover damages for copyright infringement and the

                        21    violation of the DMCA for the removal of copyright management information.

                        22           2.        Plaintiff herein provides entertainment-related photojournalism goods and
                        23    services and own the rights to photographs featuring celebrities which they license to online
                        24    and print publications.
                        25           3.        Plaintiff has obtained U.S. copyright registrations covering many of its
                        26    photographs, and many others are the subject of pending copyright applications.
                        27           4.        Defendant owns and operates a website known as vpitv.com and
                        28


                                                                                1
                                                                     PLAINTIFF'S COMPLAINT
                             Case 1:21-cv-20010 Document 1 Entered on FLSD Docket 01/04/2021 Page 2 of 8




                         1    www.vpitv.com (the “Website”).
                         2            5.     Defendant, without permission or authorization from Plaintiff actively copied,
                         3    stored, modified, and/or displayed Plaintiff's photograph on the Website and engaged in this
                         4    misconduct knowingly and in violation of the United States copyright laws.
                         5                                                PARTIES
                         6            6.     Mockingbird 38, LLC is a New York               Limited Liability Company and
                         7
                              maintains its principal place of business in Nassau County, New York.
                         8
                                      7.     On information and belief, Defendant TBC Multimedia LLC, is a Florida
                         9
                              Limited Liability Company with a principal place of business in Broward County, Florida and
                        10
BARSHAY SANDERS, PLLC




                              is liable and responsible to Plaintiff based on the facts herein alleged.
                        11
                                                               JURISDICTION AND VENUE
                        12
                                      8.     This Court has subject matter jurisdiction over the federal copyright
                        13
                              infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        14
                                      9.     This Court has personal jurisdiction over TBC Multimedia LLC because TBC
                        15
                              MULTIMEDIA LLC maintains its principal place of business in Florida.
                        16
                                      10.    Venue is proper under 28 U.S.C. §1391(a)(2) because TBC Multimedia LLC
                        17
                              does business in this Judicial District and/or because a substantial part of the events or
                        18
                        19    omissions giving rise to the claim occurred in this Judicial District.

                        20                               FACTS COMMON TO ALL CLAIMS

                        21            11.    Plaintiff is the legal and rightful owners of photographs which it licenses to

                        22    online and print publications.

                        23            12.    Plaintiff has invested significant time and money in building its photograph

                        24    portfolio.
                        25            13.    Plaintiff has obtained active and valid copyright registrations from the United
                        26    States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while
                        27    many others are the subject of pending copyright applications.
                        28            14.    Plaintiff's photographs are original, creative works in which Plaintiff's own


                                                                                 2
                                                                      PLAINTIFF'S COMPLAINT
                             Case 1:21-cv-20010 Document 1 Entered on FLSD Docket 01/04/2021 Page 3 of 8




                         1    protectable copyright interests.
                         2               15.   Defendant is the registered owner of the Website and is responsible for its
                         3    content.
                         4               16.   Defendant is the operator of the Website and is responsible for its content.
                         5               17.   The Website is popular and lucrative enterprises that purposefully display
                         6    celebrity and/or news photographs, including Plaintiff's copyrighted photographs.
                         7
                                         18.   The Website is monetized in that it contains paid advertisements and/or sells
                         8
                              merchandise to the public and, on information and belief, Defendant profits from these
                         9
                              activities.
                        10
BARSHAY SANDERS, PLLC




                                         19.   On January 30, 2020 a photograph of Lady Gaga kisses a unknown mystery
                        11
                              man ahead of her pre-Super Bowl concert in Miami was authored. (“Photograph”). A copy of
                        12
                              the Photograph is attached as Exhibit 1.
                        13
                                         20.   Plaintiff acquired the rights and applied to the USCO to register the
                        14
                              Photograph on March 19, 2020 under Application No. 1-8657245271.
                        15
                                         21.   The Photograph was registered by USCO on March 19, 2020 under
                        16
                              Registration No. VA0002200379.
                        17
                                         22.   Plaintiff observed the Photograph on Defendant's domain vpitv.com on
                        18
                        19    February 7, 2020. A copy of Screengrab of Defendant's website including the Photograph is

                        20    attached as Exhibit 2.

                        21               23.   A copy of the Photograph was stored and displayed on Defendant's domain

                        22    vpitv.com at the following URL: https://vpitv.com/variedad/arte_y_espectaculos/gaga-amor-

                        23    polansky/.

                        24               24.   Without permission or authorization from Plaintiff, Defendant volitionally
                        25    selected, copied, modified, stored and/or displayed Plaintiff’s copyright protected photograph
                        26    as set forth in Exhibit “1” which is annexed hereto and incorporated in its entirety herein, on
                        27    the Website.
                        28            25.      On information and belief, the Photograph was copied, modified, stored and/or


                                                                                  3
                                                                       PLAINTIFF'S COMPLAINT
                             Case 1:21-cv-20010 Document 1 Entered on FLSD Docket 01/04/2021 Page 4 of 8




                         1    displayed without license or permission, thereby infringing on Plaintiff's copyrights (the
                         2    “Infringement”).
                         3           26.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed
                         4    tangible medium of expression that was sufficiently permanent or stable to permit it to be
                         5    communicated for a period of more than transitory duration and therefore constitutes a
                         6    specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146,
                         7
                              1160 (9th Cir. 2007).
                         8
                                     27.     The Infringement is an exact copy of Plaintiff's original image that was directly
                         9
                              copied and stored by Defendant on the Website.
                        10
BARSHAY SANDERS, PLLC




                                     28.     On information and belief, Defendant takes an active and pervasive role in the
                        11
                              content posted on its Website, including, but not limited to copying, posting, selecting,
                        12
                              commenting on and displaying the Photograph.
                        13
                                     29.     On information and belief, Defendant directly contributes to the content posted
                        14
                              on the Website by, inter alia, directly employing moderators and administrators, as
                        15
                              Defendant's agents, including but not limited to Rayber Daniel Alvarado (hereinafter
                        16
                              collectively referred to as “Employees”) who are each responsible for operating and
                        17
                              controlling the activities on the Website.
                        18
                        19           30.     On information and belief, at all material times the Employees were acting

                        20    within the course and scope of their employment.

                        21           31.     On information and belief, at all material times the Employees were acting

                        22    within the course and scope of their agency.

                        23           32.     On information and belief, Defendant is not registered with the United States

                        24    Copyright Office pursuant to 17 U.S.C. §512.
                        25           33.     On information and belief, the Infringement was not posted at the direction of
                        26    a “user” as that term is defined in 17 U.S.C. §512(c).
                        27           34.     On information and belief, Defendant was aware of facts or circumstances
                        28    from which the determination regarding the Infringements was apparent. Defendant cannot


                                                                                 4
                                                                      PLAINTIFF'S COMPLAINT
                             Case 1:21-cv-20010 Document 1 Entered on FLSD Docket 01/04/2021 Page 5 of 8




                         1    claim that it was aware of the infringing activities, including the specific Infringements which
                         2    form the basis of this complaint, since such a claim would amount to only willful blindness to
                         3    the Infringements on the part of Defendant.
                         4           35.     On information and belief, Defendant engaged in the Infringement knowingly
                         5    and in violation of applicable United States Copyright Laws.
                         6           36.     On information and belief, the Photographs are readily identifiable as
                         7
                              copyright protected as the vast majority of the photographs on the Website contain a
                         8
                              copyright watermark on the image, thereby making their infringement willful as a matter of
                         9
                              law.
                        10
BARSHAY SANDERS, PLLC




                                     37.     On information and belief, Defendant has the legal right and ability to control
                        11
                              and limit the infringing activities on its Website and exercised and/or had the right and ability
                        12
                              to exercise such right.
                        13
                                     38.     On information and belief, Defendant's Employees had complete control over
                        14
                              and actively reviewed and monitored the content posted on the Website.
                        15
                                     39.     On information and belief, Defendant monitors the content on its Website.
                        16
                                     40.     On information and belief, Defendant's Employees actively review, modify
                        17
                              delete and/or “clean” postings and threads thereby having constructive notice of its contents.
                        18
                        19           41.     On information and belief, Defendant has received a financial benefit directly

                        20    attributable to the Infringements. Specifically, by way of the Infringements, the Website had

                        21    increased traffic to the and, in turn, realized an increase its advertising revenues and/or

                        22    merchandise sales.

                        23           42.     On information and belief, a large number of people has viewed the unlawful

                        24    copies of the Photographs on the Website.
                        25           43.     On information and belief, Defendant at all times had the ability to stop the
                        26    reproduction and display of Plaintiff's copyrighted material.
                        27           44.     As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                        28


                                                                                5
                                                                     PLAINTIFF'S COMPLAINT
                             Case 1:21-cv-20010 Document 1 Entered on FLSD Docket 01/04/2021 Page 6 of 8




                         1                                           FIRST COUNT
                                                  (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                         2
                                     45.     Plaintiff repeats and incorporates by reference the allegations contained in the
                         3
                              preceding paragraphs, as though set forth in full herein.
                         4
                         5           46.     The Photographs are original, creative works in which Plaintiff owns valid

                         6    copyright properly registered with the United States Copyright Office.

                         7           47.     Plaintiff has not licensed Defendant the right to use the Photographs in any

                         8    manner, nor has Plaintiff assigned any of its exclusive rights in the Copyrights to Defendant.

                         9           48.     Without permission or authorization from Plaintiff and in willful violation of

                        10    Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
BARSHAY SANDERS, PLLC




                        11    reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
                        12    thereby violating one of Plaintiff's exclusive rights in its copyrights.
                        13           49.     Defendant's reproduction of the Photographs and display of the Photographs on
                        14    the Website constitutes willful copyright infringement. Feist Publications, Inc. v. Rural
                        15    Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                        16           50.     As a direct and proximate result of Defendant's misconduct, Plaintiff has been
                        17
                              substantially harmed and should be awarded statutory damages against Defendant pursuant to
                        18
                              17 U.S.C. §504(c) of up to $150,000 per infringement in an amount to be proven at trial.
                        19
                                                                   SECOND COUNT
                        20                 (Integrity of Copyright Management Information 17 U.S.C. § 1202)
                        21           51.     Plaintiff repeats and incorporates, as though fully set forth herein, each and
                        22    every allegation contained in the preceding paragraphs, as though set forth in full herein.
                        23           52.     Upon information and belief, in its article on the Website, Defendant copied
                        24    the Photograph from https://pagesix.com/2020/01/31/lady-gaga-lets-it-all-hang-out-with-
                        25    mystery-man-in-miami/ which contained a gutter credit beneath the Photograph stating
                        26    “MEGA” the agency which owned the Photograph prior to its assignment to Plaintiff.
                        27
                                     53.     Upon information and belief, Defendant also removed the metadata from the
                        28


                                                                                 6
                                                                      PLAINTIFF'S COMPLAINT
                             Case 1:21-cv-20010 Document 1 Entered on FLSD Docket 01/04/2021 Page 7 of 8




                         1    Photograph.
                         2           54.     Upon information and belief, Defendant intentionally and knowingly removed
                         3    copyright management information identifying Plaintiff as the photographer of the
                         4    Photograph.
                         5           55.     The conduct of Defendant violates 17 U.S.C. § 1202(b).
                         6           56.     Upon information and belief, Defendant's falsification, removal and/or
                         7
                              alteration of the aforementioned copyright management information was made without the
                         8
                              knowledge or consent of Plaintiff.
                         9
                                     57.     Upon information and belief, the falsification, alteration and/or removal of said
                        10
BARSHAY SANDERS, PLLC




                              copyright management information was made by Defendant intentionally, knowingly and
                        11
                              with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff's
                        12
                              copyright in the Photograph. Defendant also knew, or should have known, that such
                        13
                              falsification, alteration and/or removal of said copyright management information would
                        14
                              induce, enable, facilitate, or conceal their infringement of Plaintiff's copyright in the
                        15
                              Photograph.
                        16
                                     58.     As a result of the wrongful conduct of Defendant as alleged herein, Plaintiff is
                        17
                              entitled to recover from Defendant the damages, that he sustained and will sustain, and any
                        18
                        19    gains, profits and advantages obtained by Defendant because of its violations of 17 U.S.C. §

                        20    1202, including attorney's fees and costs.

                        21           59.     Alternatively, Plaintiff may elect to recover from Defendant statutory damages

                        22    pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

                        23    violation of 17 U.S.C. § 1202.

                        24                                         PRAYER FOR RELIEF
                        25           WHEREFOREPlaintiff respectfully requests judgment as follows:
                        26           That the Court enters a judgment finding that Defendant has infringed on Plaintiff's
                        27    rights to the Photographs in violation of 17 U.S.C. §501 et seq. and award damages and
                        28    monetary relief as follows:


                                                                                7
                                                                     PLAINTIFF'S COMPLAINT
                             Case 1:21-cv-20010 Document 1 Entered on FLSD Docket 01/04/2021 Page 8 of 8




                         1                a.     Statutory damages against Defendant pursuant to 17 U.S.C. §504(c) of
                         2                       up to $150,000 per infringement or in the alternative Plaintiff's actual
                         3                       damages and the disgorgement of Defendant' wrongful profits in an
                         4                       amount to be proven at trial; and
                         5                b.     Statutory damages against Defendant pursuant to 17 U.S.C. §1202 of
                         6                       up to $25,000 per infringement; and
                         7
                                          c.     A permanent injunction against Defendant pursuant to 17 U.S.C. §502;
                         8
                                                 and
                         9
                                          d.     Plaintiff's attorneys' fees pursuant to 17 U.S.C. §505; and
                        10
BARSHAY SANDERS, PLLC




                                          e.     Plaintiff's costs; together with
                        11
                                          f.     Such other relief that the Court determines is just and proper.
                        12
                        13    DATED: January 4, 2021

                        14                                               BARSHAY SANDERS, PLLC
                        15                                               By:    /s/ Craig B. Sanders
                        16                                               Craig B. Sanders, Esq.
                                                                         100 Garden City Plaza, Suite 500
                        17                                               Garden City, NY 11530
                                                                         Tel: (516) 203-7600
                        18                                               Email: csanders@barshaysanders.com
                        19                                               Attorneys for Plaintiff
                                                                         File No.: 119244
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                             8
                                                                  PLAINTIFF'S COMPLAINT
